Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 1 of 45




                                  EXHIBIT “1”




 C:\Users\mp076648\Desktop\Exhibit Sheets\EXHIBIT 1
 COVER SHEET.docx
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 2 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 3 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 4 of 45




                    EXHIBIT A
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 5 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 6 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 7 of 45




                    EXHIBIT B
                          Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 8 of 45




                                                       Primary Account:

WESTWOOD HOLDING INC.
                                                       YOUR MERRILL LYNCH REPORT                                                                        June 01, 2013 - June 28, 2013

                                                        PORTFOLIO SUMMARY                                        June 28                     May 31              Month Change
                                                        Net Portfolio Value                                             -                $3,595.00                 ($3,595.00)
                                                        Your assets                                                     -                $3,595.00                 ($3,595.00)
                                                        Your liabilities                                                -                         -
                                                        Your Net Cash Flow (Inflows/Outflows)               ($3,595.00)                             -
                                                        Securities You Transferred In/Out                             -                             -
If you have questions on your statement,                    Subtotal Net Contributions                      ($3,595.00)                             -
call 24-Hour Assistance:                                Your Dividends/Interest Income                                  -                           -
(866) 4MLBUSINESS                                       Your Market Change                                              -                           -
(866) 465-2874                                              Subtotal Investment Earnings                                -                           -
Access Code: 47-575-07317


Investment Advice and Guidance:
Call Your Financial Advisor
Your Financial Advisor:
                                                         Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2010-2013
JOHN A FLASCO
                                                                                  10




                                                                  4.56
                                                                                          3.6     3.6     3.6
Up-to-date account information can be viewed                              2.84
at: www.mymerrill.com, where your statements               1
are archived for three or more years.                                                                           0.001


Questions about MyMerrill? Click the "help" tab          3/10 12/10 12/11 12/12 1Q13            4/13     5/13   6/13
at the top of the screen once you log in.

COULD RISING INTEREST RATES IMPACT YOUR FINANCIAL STRATEGY?
Even a small increase in rates could have an impact on your financial situation. Visit www.ml.com/interestrates for our latest insights on interest rates and how you can work with
your advisor to help offset the risks while making the most of opportunities.

Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a registered broker-dealer, Member Securities Investor Protection Corporation (SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        May Lose Value

+
008                                                                                               9547                                                                            1 of 5


                                                                                                                                                                  ML-Celasco-0110068
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 9 of 45




                       This page intentionally left blank




                                                                                    ML-Celasco-0110069
                        Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 10 of 45




Online at: www.mymerrill.com                             Account Number:                                   24-Hour Assistance: (866) 4MLBUSINESS
                                                                                                                        Access Code: 47-575-07317
      WESTWOOD HOLDING INC.
                                                                                                  Net Portfolio Value:                                                        $0.00
                                                                                                 Your Financial Advisor:
                                                                                                 JOHN A FLASCO




      WCMA® ACCOUNT                                                                                                                                    June 01, 2013 - June 28, 2013

      ASSETS                                           June 28                    May 31        CASH FLOW                                   This Statement                 Year to Date
      Cash/Money Accounts                                     -                 3,595.00        Opening Cash/Money Accounts                     $3,595.00
      Fixed Income                                            -                         -       CREDITS
      Equities                                                -                         -       Funds Received                                             -                           -
      Mutual Funds                                            -                         -       Electronic Transfers                                       -                           -
      Options                                                 -                         -       Other Credits                                              -                           -
      Other                                                   -                         -            Subtotal                                              -                           -
          Subtotal (Long Portfolio)                           -                 3,595.00
                                                                                                DEBITS
      TOTAL ASSETS                                            -                $3,595.00        Electronic Transfers                                     -                    (6,075.00)
                                                                                                Margin Interest Charged                                  -                             -
      LIABILITIES                                                                               Other Debits                                    (3,595.00)                    (3,925.00)
      Debit Balance                                           -                          -      Visa Purchases (debits)                                  -                             -
      Short Market Value                                      -                          -      ATM/Cash Advances                                        -                             -
                                                                                                Checks Written/Bill Payment                              -                             -
      TOTAL LIABILITIES                                       -                          -
                                                                                                     Subtotal                                   (3,595.00)                  (10,000.00)
      NET PORTFOLIO VALUE                                     -                $3,595.00        Net Cash Flow                                  ($3,595.00)                ($10,000.00)
                                                                                                Dividends/Interest Income                                -                             -
                                                                                                Security Purchases/Debits                                -                             -
                                                                                                Security Sales/Credits                                   -                             -
                                                                                                Closing Cash/Money Accounts                              -
                                                                                                Securities You Transferred In/Out                        -                             -




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a registered broker-dealer, Member Securities Investor Protection Corporation (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:     Are Not FDIC Insured        Are Not Bank Guaranteed        May Lose Value

008                                                                                                             9547                                                                 2 of 5


                                                                                                                                                                   ML-Celasco-0110070
                        Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 11 of 45




WESTWOOD HOLDING INC.                                           Account Number:                     24-Hour Assistance: (866) 4MLBUSINESS
                                                                                                                 Access Code: 47-575-07317
YOUR WCMA TRANSACTIONS                                                                                           June 01, 2013 - June 28, 2013

CASH/OTHER TRANSACTIONS
Date        Transaction Type                         Quantity   Description                              Debit                         Credit
06/13       Journal Entry                                       TR TO                                 3,595.00
                                                                N/O G.S.S. CAPITAL GROUP
06/14       Transferred                                         TFR TO
            Subtotal (Other Debits/Credits)                                                           3,595.00
            NET TOTAL                                                                                 3,595.00



    YOUR WCMA MONEY FUND TRANSACTIONS
    Date    Description                           Sales          Purchases Date       Description                     Sales           Purchases
    06/13   BBIF MONEY FUND                   3,595.00                                CLASS 1
              NET TOTAL                                                                                           3,595.00




+
008                                                                                         9547                                            3 of 5


                                                                                                                              ML-Celasco-0110071
                          Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 12 of 45




Customer Service                                           member Federal Deposit Insurance Corporation                     at www.finra.org.
  Please promptly report any inaccuracy, discrepancy,      (FDIC). Securities, strategic advisory, and other                  We receive a fee from ISA® banks of up to 2% per annum
and/or concern by calling Wealth Management Client         investment banking activities are performed globally             of the average daily balances. We receive a fee from our
Support at (800-MERRILL) within ten (10) business days     by investment banking affiliates of BAC (“Investment             affiliated banks of up to $30 per annum for each
after delivery of or communication of the account          Banking Affiliates”), including, in the United States,           retirement account and $65 per annum for each
statement. You should re-confirm any oral                  MLPF&S and Merrill Lynch Professional Clearing Corp., non-retirement account that sweeps balances to the banks
communications in writing to protect your rights.          all of which are registered broker dealers and members under the RASP and ML bank deposit programs. We
                                                           of Financial Industry Regulatory Authority (FINRA) and receive a fee from Bank of America, N.A. of up to 0.25% per
About Us                                                   Securities Investor Protection Corporation (SIPC), and, annum of the average daily Preferred Deposit ® and
  You may review our financial statement at our offices: in other jurisdictions, locally registered entities.               Preferred Deposit for Business® balances.
Merrill Lynch, Pierce, Fenner & Smith Incorporated           Investment products offered by Investment Banking
(MLPF&S), One Bryant Park, New York, New York              Affiliates, including MLPF&S, ARE NOT FDIC INSURED, Options Customers
10036. If you request a copy of our financial              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                        For all customers, including those who own options, please
statement, we will mail it to you.                                                                                          promptly advise us of any material change in your
  We are associated with a NYSE Designated Market          Additional    Information                                        investment objectives or financial condition. Individual
Maker (DMM) that may make a market in the                    We will route your equity and option orders to market options commission charges have been included in your
security(ies) held in your account. At any time, the       centers consistent with our duty of best execution.              confirmation. You may request a summary of this
DMM may have a “long” or “short” inventory position in       Except for certain custodial accounts, we hold bonds information.
such security(ies) and may be on the opposite side of      and preferred stocks in bulk segregation. If there is a
transactions in the security(ies) executed on the floor    partial call for those securities, securities will be            Margin Customers
of the NYSE. We also act as a market maker, dealer,        randomly selected from those held in bulk. The                     If this statement is for a margin account, it is a combined
block positioner or arbitrageur in certain securities.     probability of your holdings being selected is                   statement of your margin account and special
These activities may put us or one of our affiliates on    proportional to the total number of customer holdings memorandum account maintained for you pursuant to
the opposite side of transactions we execute for you       of that particular security that we hold.                        applicable regulations. The permanent record of the
and potentially result in trading profits for us or our      This statement serves as a confirmation of certain             separate account, as required by Regulation T, is available
affiliates.                                                transactions during the period permitted to be                   for your inspection upon request. You should retain this
  BofA Merrill Lynch Research is research produced by reported periodically. Additional information is                      statement for use with your next statement to calculate
MLPF&S and/or one or more of its affiliates. Third         available upon written request.                                  interest charges, if any, for the period covered by this
party research ratings from selected vendors are             In  accordance     with  applicable  law,  rules  and          statement. The interest charge period will parallel the
provided, if available, for your information. Our          regulations,    your  free credit balance    is not segregated   statement period, except that interest due for the final day
providing these research ratings is not a solicitation or  and   we can    use these   funds  in our  business.   You  have of the statement period will be carried over and appear on
recommendation of any particular security. MLPF&S          the  right to  receive,  in the normal   course   of  business,  your next statement.
and its affiliates are not responsible for any third party any  free  credit  balance   and  any  fully paid securities  to
research and have no liability for such research. You      which you are entitled, subject to any obligations you           Protection for your Account
are responsible for any trading decision you make          owe in any of your accounts.                                       The Securities Investor Protection Corporation (SIPC) and
based upon third party research ratings and reports.         You will have the right to vote full shares and we may our excess-SIPC insurance do not cover commodities futures
  MLPF&S may make available to you certain securities      solicit voting   instructions  concerning     these  full shares contracts, fixed annuity contracts, hedge funds, private
and other investment products that are sponsored,          in your account. Voting shares in your account will be           equity funds, commodity pools and other investment
managed, distributed or provided by companies that         governed by the then current rules and policies of               contracts (such as limited partnerships) that are not
are affiliates of Bank of America Corporation (BAC) or in FINRA and the Securities Exchange Commission or                   registered with the US Securities Exchange Commission,
which BAC has a substantial economic interest,             other applicable exchanges or regulatory bodies.                 precious metals, other assets that are not securities, as
including BofA ™ Global Capital Management.                  All transactions are subject to the constitution, rules, defined by SIPC, and assets that are not held at MLPF&S,
  Merrill Edge is the marketing name for two               regulations, customs, usages, rulings and                        such as cash on deposit at FIA Card Services, N.A. and Bank
businesses: Merrill Edge Advisory Center ™, which          interpretations of the exchange or market, and its               of America California, N.A. (Merrill Lynch Affiliated Banks),
offers team-based advice and guidance brokerage            clearinghouse, if any, where the transactions are                Bank of America, N.A. (BANA) or other depository institutions.
services; and a self-directed online investing platform.   executed, and if not executed on any exchange, FINRA. Those bank deposits are protected by the FDIC. MLPF&S is
Both are made available through MLPF&S.                      You may obtain an investor brochure that includes              not a bank. Unless otherwise disclosed, INVESTMENTS
  Bank of America Merrill Lynch is the marketing name information describing the FINRA Regulation Public                    THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
for the global banking and global markets businesses       Disclosure Program (“Program”). To obtain a brochure or GUARANTEED AND MAY LOSE VALUE. To obtain information
of BAC. Lending, derivatives, and other commercial         more information about the Program or your broker                about SIPC, including the SIPC Brochure, contact SIPC at
banking activities are performed globally by banking       contact the FINRA Regulation Public Disclosure Program http://www.sipc.org or (202)371-8300.
affiliates of BAC, including Bank of America, N.A.,        Hotline at (800)289-9999 or access the FINRA website
  +
   008                                                                                             9547                                                                           4 of 5


                                                                                                                                                                 ML-Celasco-0110072
                          Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 13 of 45




Fixed Income Securities                                      your Consolidated Tax Reporting Statement (Form            Symbols and Abbreviations
   Values on your statement generally are based on           1099).                                                               Interest reported to the IRS
estimates obtained from various sources. These                                                                                    Gross Proceeds reported to the IRS
values assume standard market conditions, are not            Insurance Policies and Annuity Contracts                   *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in       Information is based on data from the issuing insurer. :           Transactions reported to the IRS
actual transactions, especially for thinly traded            We are not responsible for the calculation of              OCC       Options Clearing Corporation
securities. These values are generally for transactions      policy/contract values. Insurance policies and annuity     #         Transaction you requested same day
of $1 million or more, which often reflect more              contracts are generally not held in your MLPF&S                      payment. Prior day's dividend retained to
favorable pricing than transactions in smaller amounts.      account. If we, as custodian or trustee, hold an annuity             offset cost of advancing payment on your
You may pay more than these values if you purchase           contract that is a security, SIPC protection and                     behalf
smaller amounts of securities, or receive less if you sell   excess-SIPC protection apply.                              N/A       Price, value and/or cost data not available
smaller amounts of securities.                                                                                          N/C       Not-Calculated
                                                             Estimated Annual Income and Current Yield                  N/N       Non-negotiable securities
Prices and Valuations                                          Estimated Annual Income and Current Yield for certain N/O          Securities registered in your name
   While we believe our pricing information to be            types of securities could include a return of principal or N/O CUST Non-negotiable securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          capital gains in which case the Estimated Annual                     name of the custodian
information provided for certain thinly traded securities    Income and Current Yield would be overstated.                        Indicates that BofA Merrill Lynch Research
may be stale.                                                Estimated Annual Income and Current Yield are                        has upgraded ( ) or downgraded ( ) its
   Investments such as direct participation program          estimates and the actual income and yield might be                   fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            lower or higher than the estimated amounts. Current
companies, and real estate trusts which are not listed       Yield is based upon Estimated Annual Income and the
on any exchange), and alternative investments (e.g.          current price of the security and will fluctuate.
commodity pools, private equity funds, private debit
funds, and hedge funds) are generally illiquid
investments. No formal trading market exists for these
securities and their current values will likely be
different from the purchase price. Unless otherwise
indicated, and except for certain alternative investment
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of the value of the investor's interest in the
net assets of the program, as of a date no more than
18 months from the date of this statement. Therefore,
the values shown may not reflect actual market value
or be realized upon a sale. If an estimated value is not
provided, accurate valuation information is not
available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and

  +
  008                                                                                            9547                                                                           5 of 5


                                                                                                                                                             ML-Celasco-0110073
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 14 of 45




                    EXHIBIT C
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 15 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 16 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 17 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 18 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 19 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 20 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 21 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 22 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 23 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 24 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 25 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 26 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 27 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 28 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 29 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 30 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 31 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 32 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 33 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 34 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 35 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 36 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 37 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 38 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 39 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 40 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 41 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 42 of 45




            Exhibits Omitted
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 43 of 45




                    EXHIBIT D
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 44 of 45
Case 1:19-cv-20818-UU Document 1-1 Entered on FLSD Docket 03/01/2019 Page 45 of 45
